Citation Nr: 0902171	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of both lower extremities.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

3.  Basic eligibility for assistance in acquiring specially 
adaptive housing.

4.  Basic eligibility for assistance in acquiring a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
December 1978 and from June 1983 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2007.  This matter was 
originally on appeal from rating decisions dated in May 2003 
and April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In a January 2007 Informal Brief of Appellant in Appealed 
Case, the veteran's representative raises the issues of 
entitlement to service connection for cervical and thoracic 
spine disabilities and arteriorvenus malformation to include 
as secondary to service-connected disability.  Thus, these 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The objective evidence of record fails to show that the 
veteran's inability to use his legs is related to service-
connected lumbar spine disability.

2.  The veteran does not have service-connected disabilities 
that have resulted in the loss or permanent loss of use of 
one or both feet or one or both hands, permanent impairment 
of vision of both eyes, or ankylosis of one or both knees or 
one or both hips.  

3.  The veteran does not have service-connected disabilities 
that have resulted in the loss, or loss of use, of both lower 
extremities, or blindness in both eyes, or the loss of one 
lower extremity together with residuals of organic disease or 
injury that affects the functions of balance or propulsion, 
or loss of one lower extremity together with the loss or loss 
of use of one upper extremity that affects the functions of 
balance or propulsion.

4.  The veteran does not have a service connected vision 
disorder resulting in 5/200 vision or less in both eyes, or 
the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The requirements for SMC based on loss of use of both 
legs have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2008).

2.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met. 38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2008).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. § 2101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.809 (2008).

4.  The criteria for acquiring a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from 
August 2006, readjudicated the veteran's claims, and issued a 
supplemental statement of the case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's March 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in March 2003 
and February 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2004 letter told him to let VA know if 
there was any other evidence or information that he thought 
would support his claim.  See Pelegrini, 18 Vet App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the February 2004 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in April 2003, May 
2004, and July 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	SMC for loss of use of both lower extremities

The veteran contends that he has lost the use of his lower 
extremities due to his service-connected lumbar spine 
degenerative disc disease.  He advances that such disability 
supports the assignment of special monthly compensation based 
on the loss of use of both lower extremities and automobile 
and adaptive equipment and/or adaptive equipment only and 
renders him eligible for assistance in acquiring specially 
adaptive housing or a special home adaptation grant.

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.

Historically, the veteran was granted service connection for 
lumbar disc disease L2-L3 with spondylolisthesis at L4-L5 by 
a November 1991 rating decision.  Service medical records 
indicate that the veteran's low back condition first 
manifested itself in 1985 after the veteran fell off a tank.  
In February 1993, the veteran had a surgical procedure to the 
lumbar spine where he received spinal instrumentation in the 
form of Harrington rods at L4 to L5.  

In February 2003, the veteran submitted VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, completed by medical examiner.  
The restriction was described as loss of ambulatory ability 
with loss of purposeful movement of lower extremities.  

The veteran underwent a VA examination in April 2003.  After 
review of the veteran's claims file and physical examination, 
the examiner, M.J.G., stated that there appeared to be 
changes at L2-L3 disk on the right which did not include the 
distribution for the "loss of use" of bilateral feet in the 
strictest definition.  There was no lower extremity 
dysfunction, with the exception of intermittent clonus that 
most likely occurs related to the lumbar spine condition.  
M.J.G. noted that in regard to clonus, the lower right 
extremity intermittently spasmed severely as evidenced during 
the examination which affected the entire lower extremity.

VA treatment records indicate that sometime in early 2003 the 
veteran developed problems in his lower extremities and 
difficulty urinating.  The veteran reported difficulty 
standing and walking and was almost unable to walk secondary 
to significant lower extremity tremor or muscle spasm or 
both.  After physical examination and radiological studies in 
July 2003, there was noted to be no evidence of myelopathy or 
spinal cord or peripheral nerve damage including MRI and 
tomography myelogram.  The veteran did not have evidence of 
fasciculations, increasing muscle tone, hyperreflexia or 
long-tract signs.  The neurosurgery resident noted that when 
the veteran tried to stand up he has jerking movements in his 
lower extremities and his is almost unable to stand up and 
walk on his own.  October 2003 MRI of the brain was negative.

A May 2003 private medical record indicates that the veteran 
was referred with spasming and jerking of the lower 
extremities and difficulty with walking of a progressive 
nature.  After physical examination of the veteran, 
impression was cervical spondylosis with myelopathy.  The 
private physician, Dr. R.H., indicated that the veteran did 
tend to exhibit myoclonic jerking, both legs, especially on 
movements when he was asked to ambulate or checking his 
muscle strength against resistance, right leg more than left.  
He was scheduled for a complete myelogram with special 
attention to the cervical area and a full MRA cerebral 
arteriogram.  The CT/myelo showed C5-C6, C6-C7 disc bulging, 
mild at C5-C6 with osteophyte noted; fixation screws noted at 
L4-L5; and some flattening noted at L2-L3, L3-L4.   

The veteran underwent a VA examination in May 2004.  After 
review of the veteran's claims file and physical examination, 
the examiner noted no objective evidence of peripheral nerve 
impairment and inconsistent responses to tactile stimulation.  
The examiner diagnosed neurologic symptoms inconsistent with 
spinal lesion, myoclonus of lower extremities and right arm 
with inconsistent response to tactile stimulation, 
intermittent external urinary catheter for reported 
incontinence without evidence of neurologic or orthopedic 
etiology.  The examiner noted suspected malingering.  

In August 2004, the veteran presented to VA neurology for 
follow up and had with him the May 2004 VA examination 
report.  The neurology consultant, S.S.M., stated that past 
evaluations had been read.  S.S.M. noted that the veteran's 
lower extremities had been reexamined, and as before, soon 
after arrival and in the initial first few times of his 
physical examination there was much tremulousness and 
jumpiness of lower extremities especially in response to 
passive movements by the examiner and much less during later 
stages.  S.S.M. noted that the veteran wears a condom for 
urination outside of his home, but that he did not do so that 
day and voided without difficulty.  The veteran's sandals 
were not well worn out although he reported wearing them 
regularly for two years.  S.S.M. diagnosed tremulousness and 
spasm of uncertain etiology and noted that a neurologic or 
nosologic diagnosis was unable to be provided and that there 
was no anatomically identifiable spinal cord lesion, a 
surgically correctible lesion, or a medically treatable 
lesion such as B12 deficiency or MS.  

S.S.M. noted that it was, however, prudent to stop there and 
label the veteran's symptoms as arising from an uncertain 
etiology and noted that he would hesitate to ascribe a motive 
because he had failed to find an anatomically recognizable 
lesion.  S.S.M. also noted that in as much as all the 
symptoms arose after the fall, compression fracture and 
surgical and medical care, there was circumstantial support 
to attribute the lower extremity symptoms currently 
experienced as related to the service-connected fall.   

VA treatment records show that the veteran was treated at the 
spinal cord injury clinic.  An August 2006 consult record 
notes impression of intervertebral disk disorder with 
myelopathy with muscle spasm.  A May 2007 spinal cord injury 
annual examination report authored by Dr. X.Z. notes that the 
veteran had muscle strength in the lower extremities 3/5 
bilaterally and a lot of muscle spasm in the lower 
extremities.  Impression was intervertebral disc disorder 
with myelopathy, stable, which causes muscle spasm and 
weakness in lower extremities.  

The veteran underwent a VA examination in July 2008.  After 
review of the veteran's claims file and physical examination, 
the examiner, A.D.M., noted that a February 2003 CT myelogram 
reports minimal disk bulge at L2-L3 and postoperative changes 
with rods and screws at L4-L5, an indentation on the right 
possibly due to a disk bulge or rupture with possible 
involvement of the right L2-L3 nerve roots; June 2004 EMG/ 
NCV studies of the right leg were normal; February 2008 MRI 
of the cervical spine reports degenerative changes with 
moderate stenosis at C3-C4 and borderline stenosis C4-C5 and 
C5-C6 due to degenerative changes; June 2008 MRI of the 
thoracic and lumbosacral spine reports degenerative changes 
without stenosis in the thoracic spine; mild central spinal 
stenosis with moderate bilateral neural foraminal stenosis at 
L2-L3 secondary to disk bulge and endplate osteophytes; small 
right paramedical disk protrusion at L1-L2 with mild right 
lateral recess stenosis; and postoperative changes at L4-L5.  
A.D.M. stated that he believed that the veteran had a severe 
low back pain secondary to chronic degenerative changes, 
spondylolisthesis, and possibly failed back syndrome with 
symptoms suggesting a lumbosacral radicular type pain.  
A.D.M. opined that he had no explanation for the severe 
tremor which seemed to hinder the veteran's ability to stand 
or move about easily and stated that he could not ascribe the 
tremor to his degenerative disk disease at L2-L3 or 
spondylolisthesis at L4-L5 or following the surgical 
procedure with L4-L5 instrumentation in 1993.  A.D.M. stated 
that the veteran did not appear to have findings suggesting a 
myelopathy and that the tremor did not appear to represent 
myoclonus.   

The Board notes that based on the medical evidence of record, 
there is enough evidence to find that the veteran effectively 
has loss of use of both legs.  The record indicates that he 
is completely dependent on his wheelchair and has a standing 
machine which helps propel him upwards.  However, with 
respect to whether that the loss of use of his legs is due to 
the veteran's service-connected lumbar spine disability, the 
Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the veteran's 
inability to use his legs is related to service-connected 
lumbar spine disability, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998). That responsibility is particularly 
onerous where medical opinions diverge.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part, that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board may appropriately favor 
the opinion of one competent medical authority over another. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board places greater weight on the opinion 
of Dr. R.H., than it does on the other medical opinions of 
record, including the favorable April 2003 VA opinion.  

The April 2003 VA examiner, M.J.G., a nurse practitioner, 
related the veteran's intermittent clonus to the lumbar spine 
condition.  However, a private physician in May 2003, Dr. 
R.H., related the myelopathy to the veteran's nonservice-
connected cervical spondylosis.  

The Board notes that medical evidence is not limited to that 
which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 
563 (2007) (holding that an examination required under 38 
C.F.R. § 5103A may be conducted by a nurse practitioner, 
rather than a physician).  However, in this case, the veteran 
was actually referred to the private physician from an 
osteopathic physician specifically to assess the veteran's 
difficulty controlling his legs; thus, the Board concludes 
that this private physician most likely has more medical 
expertise in this area than the VA nurse practitioner.  

Accordingly, the Board finds that M.J.G.'s opinion is 
afforded lesser weight of probative value than Dr. R.H.'s 
opinion.  

The other opinions of record are uncertain as to the etiology 
of the veteran's tremors.  The May 2004 VA examiner could not 
find an etiology and suspected malingering.  A VA physician, 
Dr. X.Z., diagnosed intervertebral disc disorder with 
myelopathy in May 2007 but did not identify whether the 
intervertebral disc disorder was in the cervical or lumbar 
spine.  The July 2008 VA examiner, A.D.M., was unable to 
relate the tremor to his degenerative disk disease at L2-L3 
or spondylolisthesis at L4-L5 or following the surgical 
procedure with L4-L5 instrumentation in 1993.  A VA neurology 
consultant, S.S.M., was unable to provide a neurologic or 
nosologic diagnosis but noted that there was circumstantial 
support to attribute the lower extremity symptoms to the 
service-connected fall.  

With respect to S.S.M.'s opinion, the Board notes that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

Therefore, the weight of the competent and probative medical 
evidence preponderates against the notion that the veteran's 
inability to use his legs is related to service-connected 
lumbar spine disability.   

As loss of use of the veteran's legs has not been shown to be 
related to service or service-connected disability, a grant 
of special monthly compensation on this basis is not 
possible.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

IV.	Automobile and adaptive equipment

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities:  (i) The loss or permanent loss of use of one 
or both feet; (ii) the loss or permanent loss of use of one 
or both hands; (iii) the permanent impairment of vision of 
both eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2007).

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  

However, as shown above, the veteran's service connected 
disability is limited to lumbar disc disease L2-L3 with 
spondylolisthesis at L4-L5; and the loss of use of the 
veteran's legs has not been shown to be related to service or 
service-connected disability.  Thus, the evidence of record 
shows that the veteran does not meet the criteria for 
automobile and adaptive equipment or adaptive equipment only.  
Thus, the Board finds that entitlement to benefits under the 
provisions of 38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808 cannot 
be granted.
  
V.	Specially Adapted Housing and Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to:  (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2007).  

However, as shown above, the veteran's service connected 
disability is limited to lumbar disc disease L2-L3 with 
spondylolisthesis at L4-L5; and the loss of use of the 
veteran's legs has not been shown to be related to service or 
service-connected disability.  Thus, the evidence of record 
shows that the veteran does not meet the criteria for 
specially adapted housing or a special home adaptation grant 
based on his service connected disability.  Thus, the Board 
finds that entitlement to benefits under the provisions of 38 
U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a cannot be 
granted.


ORDER

Entitlement to SMC based on the loss of use of both lower 
extremities is denied.

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.

Basic eligibility for assistance in acquiring specially 
adaptive housing is denied.

Basic eligibility for assistance in acquiring a special home 
adaptation grant is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


